Citation Nr: 1403386	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-35 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to March 2003, and he served on active duty for a period of over six years priorto.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Board remanded this case for further evidentiary development.  It has been returned to the Board for disposition.

It is noted that VA received an authorization for release of medical records to VA from the Veteran subsequent to the most recent Supplemental Statement of the Case.  Therein, the Veteran noted the conditions treated by the identified private medical care providers.   The list of conditions did not include diabetes mellitus.  Also, the Veteran's representative's January 2014 appeal brief does not indicate any treatment for diabetes mellitus by the medical care providers for whom releases had been recently received from the Veteran.  Therefore, the Board finds that remand for the purpose of obtaining such records would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board notes that, in addition to the paper claims files, there is a VA electronic claims file.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to this appeal.


FINDING OF FACT

Diabetes mellitus is not shown at any time during the appeal period.



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied its duty to notify.  VA sent to the Veteran all required notice in a November 2007 letter, prior to the rating decision on appeal.  VA further satisfied its duty to assist the Veteran.  VA obtained the Veteran's service treatment records along with all other relevant medical treatment records identified by the Veteran pertaining to his claimed diabetes mellitus.  These records have been associated with the claims files.  VA further afforded the Veteran an appropriate VA medical examination.  The Board finds that VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and history.  The Board previously remanded the claim in August 2010 and finds substantial compliance with the directives contained in the Board's prior remand decision.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

Service Connection for Diabetes Mellitus

The Veteran seeks VA disability compensation for diabetes mellitus.  He contends that diabetes mellitus had its onset in service.  In the alternative, he contends that obesity due to service-connected back and neck conditions caused his diabetes.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.  Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Diabetes mellitus shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for diabetes mellitus.  Diabetes mellitus is not shown in service or within the initial post separation year, and diabetes mellitus is not shown at anytime during the appeal period of this claim.

Service treatment records reflect no diagnosis or laboratory findings for diabetes mellitus.  In contrast, service treatment records from the Veteran's last few years in service specifically note that he was not diabetic.  See Service Treatment records, June 2000, October 2000, December 2001, and February 2003.  Moreover, report of VA examination dated in October 2010 shows that tests were negative for diabetes.  The physician stated that "Currently, the veteran does not have diabetes.  He takes no diabetes medication and his GTT [glucose tolerance test] was negative for diabetes."  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  But see McLain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

The Board acknowledges that diabetes is noted in the medical record more than 2 years after service separation, but that a review of these notations in conjunction with other evidence of record to include the October 2010 VA medical opinion establishes that diabetes was not truly present.  Specifically, although an April 2005 private treatment record indicated a glucose level of 97 and a diagnosis of "borderline diabetes," the VA medical opinion dated in October 2010 noted that that the Veteran was not diabetic in December 2005 based on his review of the medical record, which showed a normal glucose level of 88.  Also, while a VA treatment record (for a same day appointment) reflects that the Veteran presented for diabetic counseling and a notation of "new diabetic" was recorded, this appears to be predicated on the Veteran's history and is not supported by any contemporaneous blood glucose findings.  Furthermore, although a private treatment record dated in March 2007 shows a diagnosis for diabetes mellitus, the VA medical opinion dated in October 2010 explains that this diagnosis was made while the Veteran was treated for a leg infection with the steroid Prednisone and that "Both infections and steroid medications can elevate blood sugar levels."  The examiner concluded that, based on the Veteran's history and the medical findings, the Veteran's elevated glucose level was not due to diabetes in March 2007 but rather the infection and use of steroid medication.

The Board has considered the Veteran's statements.  However, the Board finds he is not competent to diagnose himself with diabetes mellitus since this diagnosis is based on glucose tolerance levels, a laboratory finding, and is not susceptible to lay observation unlike a broken leg.  See Layno at 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Lastly, the Board recognizes that the Veteran seeks compensation for obesity as secondary to service-connected disability.  This claim was denied by the RO in an unappealed 2007 decision.  That decision remains intact and the Board will not revisit the claim except to note for the Veteran that obesity-akin to pain, standing alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, the Veteran has not identified any particular current disorder attributable to obesity (to include diabetes) or that obesity is due to service connected spine disorder.  In fact, the October 2010 VA medical opinion reflects that obesity is not secondary to service connected spine disorder, noting that his obesity predated the onset of back problems.

Accordingly, the claim is denied.  There is no doubt to resolve as the evidence is not roughly in equipoise.  Gilbert, supra.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


